Citation Nr: 1526829	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO denied service connection for obstructive sleep apnea on a direct basis and as secondary to the Veteran's service-connected PTSD.  In May 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional action in this appeal is warranted.

The Veteran asserts that his obstructive sleep apnea is secondary to his service-connected PTSD.  See Statement in Support of Claim, July 2011.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
A March 2012 VA examiner noted that the Veteran was diagnosed with obstructive sleep apnea in 2007.  During the examination, the Veteran indicated that he had trouble sleeping while serving in Vietnam, and that his problems increased following his return.  The Veteran also stated that he currently sleeps three to four hours a night.  Private treatment records show that he was prescribed a CPAP machine following his diagnosis of obstructive sleep apnea in 2007.  The examiner concluded that the Veteran's obstructive sleep apnea was at least as likely as not aggravated by the Veteran's service-connected PTSD.  To support this conclusion, the examiner pointed to two decisions by the Board where secondary service connection was granted for obstructive sleep apnea based on aggravation by service-connected PTSD.  The examiner also stated that, although he could not find any medical literature to support the connection between PTSD and sleep apnea, a connection between the two disabilities "seems intuitive."

In an April 2012 addendum opinionfrom a different examiner, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not caused by or a result of his service-connected PTSD.  In support of this opinion, the examiner reasoned that sleep apnea occurred when the muscles in the back of a person's throat relaxed and narrowed or closed the person's airway.  The examiner stated that risk factors for obstructive sleep apnea were aging, weight gain, tobacco use, and hypertension.  The examiner concluded that there was no medical basis to conclude that the Veteran's obstructive sleep apnea was caused by his service-connected PTSD.  Instead, the examiner stated that the Veteran's obstructive sleep apnea was likely caused by his weight gain, age, and hypertension.

Once VA undertakes the effort to provide an examiner when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examiner report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

With regard to the March 2012 VA opinion, although the examiner concluded that the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD, the rationale provided does not adequately support this conclusion.  In fact, the only rationale provided by the examiner was his reliance on two prior Board decisions.  In this regard, the Board notes that prior Board decisions are not binding and do not control the outcome of this Veteran's claim; rather, the facts of this Veteran's case are determinative.  38 C.F.R. § 20.1303 (2014).  Furthermore, although the Veteran stated that he began experiencing difficulty sleeping with service in Vietnam and that he problems became more problematic upon returning, the examiner did not offer an as whether the Veteran's obstructive sleep apnea was directly related to his active duty service.  In this regard, the Board notes that a VA examination must consider lay evidence of in-service incurrence or continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 30-31 (2007).  Finally, although the examiner stated that a relationship between PTSD and obstructive sleep apnea seemed "intuitive," the examiner did not explain how this Veteran's obstructive sleep apnea is aggravated by his service-connected PTSD.

Furthermore, with regard to the April 2012 VA addendum opinion, while the VA examiner addressed whether a causal relationship exists between the Veteran's obstructive sleep apnea and his service-connected PTSD, the examiner did not explicitly adress whether the Veteran's obstructive sleep apnea is aggravated (worsened beyond natural progression) by his PTSD.  See Allen, 7 Vet. App. at 448 (an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation).  .

The Board also finds that the November 2011 opinion submitted by the Veteran's private psychiatrist does not adequately resolve the questions pertinent to secondary causation.  In the opinion, the psychiatrist offered only that the Veteran's service-connected PTSD contributed to his obstructive sleep apnea.  However, that examiner did not explain the meaning of "contributed to" (i.e., whether the service-connected disability contributed to the development of the disability, or contributed to the severity of the disability) and, in any event did not explicitly address aggravation.  Furthermore, the opinion does not provide any rationale for the conclusion reached.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Because the medical opinions of record fail to adequately address  secondary service connection, and none of the opinions address direct service connection, the Board finds that further opinion by an appropriate physician-based on a full consideration of the Veteran's documented history and assertions, and supported by complete, clearly- stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to obtaining further medical opinion in this appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Fayetteville, North Carolina, dated to September 12, 2014.  On remand, the AOJ should obtain records of any relevant VA treatment he may have undergone since that time in order to ensure that the Veteran's claim is adjudicated based on an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, particularly, from the VAMC, dated since September 12, 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim that is not currently of record.  Specifically request that the Veteran submit any records (or necessary releases to obtain records) related to private (non-VA) treatment or diagnosis of obstructive sleep apnea that are not already associated with the claims file.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for sleep apnea by an appropriate physician.

The entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's obstructive sleep apnea:

(a) had its onset during or is otherwise medically related to the Veteran's military service; or, if not

(b) was caused, or is aggravated (worsened beyond the natural progression) by his service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




